OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                                AUBnN




&orable   John D. Reed, Commlssloner
Rureau of Labor Ststlstlos
Austin, Texas
War 8lrt                       opLnlon Ho. o-4ow
                               Rag   Artlole 6379, R. C. S.,
                                     ir enforceable against
                                     company operatbg la
                                     interstate oomerce.
           Your request for an oplnlon of thla department reads:
           "?&ease advlre me vhether or not Article
    6379,, Revised Civil 0trtutes, is applloable
      to r'rallroad oompany operating In Interstate
      oomwroe in order that we JUST take proper ac-
      tloa on ..a matter nov pendlag before thlr De-
    _ partmnt.”

           Artlole 6379, Revised Civil    8tatutes:of Texas, provides1
            'The air brhkes and air brake attaohment
    on rati trcrinIn thls State mirt.bo lnspeoted
    by e competent luapeotor beforr sooh train
    leaves lta dlvlU$n teminal.       Thle article
    shall not apply to tram roada eng8ged ln haul-
    lng logs to eav aille, nor to rallmads under
    forty ailes in length.,'.Anyoorpomtlon or
    receFve~ vho operates OP causes to be operated
    an? suoh train vithout uoh insp otlon shall
    fopfelt    &   PbJ to the %I
                               tate Of ?ems (1,penalty
    of not lesr.then flft3 nor more than one hun-
    dred dolla&, to be recovered br suit.      Each
    ogeratien    dP’any such train Without suoh in-
    ape@ilon first having been 'somade ahall,be
    a aepa*ate offense."
          The anaver to be given to the question before ue wtll
+epend upon whether the Federal Sbfet:yAppliance Act, dealing with
Eonorsble John D. Reed; Page 2       .



#afew  deviues f'orrailroed .mlhg    rtook in inter8trte comeroe
provider for larpeetiona eoveawd bg Artlale 6379, rupr4. If
ruah 18 provided in the Feder41 Aat, the Texa8 Strtute mu8t fall
as havlng been 8upereeded w a Federal Aaf derllng with the #am
           Southern Rallv6T Co. v. Rrllro4d Comlrnfon of Xndluu,
~8%.       439 35 8. Ct. 304 59 L. Ed 661      The reoond quertfon
to be dlrpo8ei of 18 vhether'or not th; Aot'ln que8tlon 1s 4
burden oa lnter8tate oomeroe.
          We have amefull~ examined the Federal Bafetr Applfanoe
bet, aodifled 48 qltle 45, 73.8. C. A., sad flnd a0 provf8lon for
the lnspeation of the brake equipment thereln provided for. And
hence, we do not believe the fewc# 8tstute 0411irll wlthln the
prohibition of the Southern Railvsr Co. v. Railroad Coaridrlon
of Iadluu.ceae,  supra.
          It has been held that t&e variour Federal Safe* Ap-
pliume Aata embodied In title 45, U. 8. C. A., are e8rgntially
pollee regulatbns derfgaed for the purpose of rrfcigusrdlngem-
plormr 'ixndpsr#enge~r from injury 4nd de4th. U. 8. v. Philr-
.dele~~~~ 8. RI. Go., 223 Pod. 217; Dodge v. Chlti&o @rest West-
         ., 146.1. Y. 14; 0. 8. v.*Xntenutioml West lorthem
R. Co:, 9 Fed. (26) 142.
          It 18 our o p ia fo athat th elt8tute under oonrfder4tion
28 ole4rl~ within the polio0 power of the State 4nd 18 lafc3raes-
ble unlerr it mn be rsid th4t 8Uob Fegulation 18 6 burden oa
lnter8tate oommeree.

           It vas held by the Suprem Couct of th# United Btxtei *
in the aaae of Texsr,Qo. v. &ova, 258 P. 8. 466, 266 Fed. 577,
thst .the State of Ueorgla asuld requln tirpeation inaludiag
teat8 a8 to qtmlltr, as a #4i"egu4rdwith reqmot   to lllumlnrting
,011 aad g48olfae uhen found within it8 border*, or uhen movlag
in Oomwrue from Bt4te to Motel them being no legirlatfon by
Congres8 upon the clubjeot.

          The rfaht of the State of feu York to fori?ldunder
penslties the heating of milwry p*rreage~ 04r8 in th4t State
br cutoveror iurnsoea kept la8lde the uar8 or 8urpemied there-
from evee though 8uOh oara veL?(Ioperated iti intirstato eomae~e
~48 upheld b7 the United btatb8 Suprene Court in the 0480 of
Hew York, Il.H. & 8. 8. Qo, v. People of the &ate of low York,
17,s. ct. 418, 165 P. 8. 628.
Eonor6ble John D. Reed, P4ge 3


           The Arksasbs Leglsl&ture hcidthe right to require 4
,&nlmm of three brakemen for freight trains of more thsn tventy-
five oara operated la the State and the sum vas not 4n unoonstl-
tutlonal regulation OS interstate eommeroe when applied to 4
foreign  oomp4n~.   Chlaago, R. I. k P. Ry. Co. vs. State of Ark-
4n848, 31 S. Ct. 275, 219 U. 5. 453..

          We do not believe that,the statute under oonslderrtlon
~osmtltuter 4 burden on lnterrtrte ooneroe.   It 1s our opinion
that the mm8  18 enforoerble igain8t b oorpor4tlon operrtlng ln
laterstate eomeroe.
                                     Yours very .trulP